Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants’ RCE of 11/4/2021 has been considered and entered in the record. Claims 1-13 and 21-27 are  pending. Claims 1-9 are rejected for the reasons as discussed below. Applicants’ arguments have been considered, but are not persuasive for the reasons as discussed below. Claims 10-13 and 21-27 are allowed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al (US 9,917,106) in view of Stoykovich et al, Directed Assembly of Block Copolymer Blends into Nonregular Device-Oriented Structures, 3 June 2005, Volume 38 Science, pgs 1442-1445.
	With respect to Claim 1, Cheng et al  discloses a security region  (Figure 1, 120 and Figure 9, 904; and corresponding text) comprising: a plurality of parallel conductive lines (Figure 1, 110A and 110B; Figure 3, 314); on a substrate (Figure 3, 302), wherein each of the parallel conductive lines has a width, and wherein at least a portion of the plurality of parallel conductive lines is discontinuous (column 5, lines 20-55); and an electrically insulating material (Figure 3, 316) between each adjacent pair of parallel conductive lines. See Figures 1-3 and corresponding text; especially column 5, line 20 to column 6, line 20. Moreover, Cheng et al discloses the formation of an array (column 5, line 40-50) and the use of a directed self-assembly method to form the array (column 6, lines 45-55).
	However, Cheng et al does not disclose that its parallel conductive lines include a bend. 
	Stoykovich et al disclose the formation of arrays of nanopatterns in semiconductive devices, and disclose the formation of bends in lines to form the array by directed self- assembly. See Abstract; Figure 1 discussion of Figure 1 on page 1443; and Figure 3 and discussion of Figure 3 on page 1444.
prima facie case of obviousness is established.

	With respect to Claim 2, the limitation “the portion of the plurality of parallel conductive lines is discontinuous at the bend”, as Cheng et al discloses the placement of the discontinuous portion at any point in the line, and Stoykovich et al disclose the presence of bends.
	With respect to Claim 3, and the limitation “ the plurality of parallel conductive lines includes at least 256 conductive lines”, duplication of parts, in the present case, conductive wires, for their known benefit, forming a security region, would have been prima facie obvious to one of ordinary skill in the art. See In re Harza, 274 F2d 669, 124 USPQ 378 (CCPA 1960).
	With respect to Claim 4, and the limitation “ the plurality of conductive lines includes from 512 to 2048 conductive lines”, duplication of parts, in the present case, conductive wires, for their known benefit, forming a security region, would have been prima facie obvious to one of ordinary skill in the art. See In re Harza, 274 F2d 669, 124 USPQ 378 (CCPA 1960).
	With respect to Claim 5, Stoykovich et al disclose the plurality of parallel conductive lines each has a width in a range of about 60 nm to 100 nm (80 nm). See Figure 3 and corresponding discussion.
	With respect to Claim 6, Stoykovich et al disclose the plurality of parallel conductive lines each have a width in a range of about 75 nanometers to about 85 nm (80nm). See Figure 3 and corresponding discussion.
	With respect to Claim 7, Stoykovich et al disclose the angle of the bend in each of the plurality of conductive lines is in a range of about 60 to about 135 degrees (90 degrees). See Figure 3 and corresponding discussion.

	With respect to Claim 9, Cheng et al disclose the electrically insulating material between each adjacent pair of parallel conductive lines includes a portion of a block copolymer. See column 6, lines 1-20.
Response to Applicants’ Arguments
	Applicants argues that Cheng is discussing fins and fin type devices. Moreover, Applicants argue that Cheng also discusses “a cost-effective technique for fabricating integrated circuits with PUF finFETS is provided. The Examiner agrees that Cheng pertains to fins, but notes that Cheng  is not limited to finFETS.   
	Applicants argue that  “as detailed herein, finFETS formed over broken fin channels generate a drain current close to zero and referred to herein as a logic “0” state, while those finFETS formed over continuous fin channels generate a non-trivial drain current and are referred to as a logic “1” state ”; “person of ordinary skill in the art would not modify Cheng to have a “bend” at least because a person of ordinary skill in the art would not consider fabricating finFETS with a bend”, and “a person of ordinary skill in the art would not have an expectation of success to modify Cheng to form FinFETs with a bend”. The Examiner notes that Cheng is not limited to finFETs and describes the formation of a particular structure. 
	Applicants argue that  Stoykovich describes “by directing the assembly of blends of block copolymers and homopolymers on chemically nanopatterned substrates, it is possible to pattern nonregular-shaped structures aided by nonuniform distribution of homopolymers across the patterns” and “patterns of line segments and nested arrays of lines with sharp bends by using ternary blends of diblock copolymers and homopolymers”. The Examiner notes that both references pertain to the formation of nanostructure arrays by directed self assembly using the same types of materials.
prima facie obvious in the absence of unobvious results. See In re Dailey, 357 F2d 669, 149 USPQ 47 (CCPA 1966).
Applicants further argue that this “only describes the existence of such features, and fails to describe the use of such features as part of the process in Cheng or for use in security domains”. Moreover, Applicants argue that Stoykovich even states “ because microelectronic devices use free-form design principles, the insertion point of self-assembling materials into existing nanomanufacturing processes is unclear”. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicants argue that there is no apparent nexus between the references. The Examiner maintains that both references pertain to the formation of nanostructure arrays by directed self assembly using the same types of materials.
	Applicants argue that the motivation statement is conclusory and there is no motivation to form a bent finFET. The Examiner notes that the references are not limited to finFETs. Moreover, it would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to form a bend in the conductive lines of Cheng et al, for its known benefit of forming an array by directed self- assembly as disclosed by Stoykovich et al. As both references are directed to the formation of arrays by  directed self-assembly, a prima facie case of obviousness is established. Furthermore, the Examiner In re Dailey, 357 F2d 669, 149 USPQ 47 (CCPA 1966).
	With respect to Claim 2, Applicants argue that Cheng does not mention bends. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner notes that the claim limitations are disclosed in the cited references. Furthermore, the Examiner notes that changes in shape are prima facie obvious in the absence of unobvious results. See In re Dailey, 357 F2d 669, 149 USPQ 47 (CCPA 1966).
	With respect to Claims 3 and 4, Applicants argue that the rejection contains conclusory statements. The Examiner maintains that duplication of parts in the absence of unobvious results is prima facie obvious. Moreover, The Examiner notes that the disclosure in the specification is not  necessarily imported to the claims.
	With respect to Claims 5-6, the Examiner notes that changes in size are prima facie obvious in the absence of unobvious results.
	With respect to Claims 7-8, Applicants argue that the bend angle in Stoykovich is coincidental. The Examiner notes that Stoykovich discloses the claimed angles.
	
Allowable Subject Matter
Claims 10-13 and 21-27 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571) 272-1669.  The examiner can normally be reached on Monday-Friday 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AGG
December 1, 2021

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812